WEBSTER, Circuit Judge,
concurring.
I concur in the Court’s decision to set aside the Commission’s regulations because they are outside the statutory jurisdiction conferred on the PCC in the area of cable television. (See Part I of the opinion.) While I am in general agreement with the extensive and well-reasoned analysis of the constitutional questions contained in Chief Judge Markey’s opinion (see Parts II and III), I refrain from joining it because disposition of the case on the jurisdictional basis makes it unnecessary to reach those questions.1

. Chief Judge Markey makes it abundantly clear that Parts II and III are not necessary to the result. See pp. at 1052, 1055, 1056, and 1057.